 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     KEVIN LEE JACKSON,            ) Case No. CV 17-6115-AB (JPR)
11                                 )
                     Petitioner,   )
12                                 )          J U D G M E N T
                v.                 )
13                                 )
     D. ASUNCION, Warden,          )
14                                 )
                     Respondent.   )
15                                 )
16
17       Pursuant to the Order Accepting Findings and Recommendations
18 of U.S. Magistrate Judge,
19      IT IS HEREBY ADJUDGED that this action is dismissed with
20 prejudice.
21
22
23
24 DATED: December 10, 2018
25                                 ANDRÉ BIROTTE JR.
                                   U.S. DISTRICT JUDGE
26
27
28
